This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-0440

                             Michael Charles Sasse, f/k/a
                       Michael Charles Sasse Penkert, petitioner,
                                     Appellant,

                                          vs.

                               Kathryn Elizabeth Penkert,
                             f/k/a Delight Bernice Penkert,
                                      Respondent.

                                Filed February 9, 2015
                   Affirmed in part, reversed in part, and remanded
                                   Halbrooks, Judge


                            Hennepin County District Court
                               File No. 27-FA-11-658

Deborah M. Gallenberg, Honsa & Associates, P.A., Minneapolis, Minnesota (for
appellant)

Nicholas M. Wenner, Jordan W. Anderson, Parker & Wenner, P.A., Minneapolis,
Minnesota (for respondent)

      Considered and decided by Connolly, Presiding Judge; Halbrooks, Judge; and

Bjorkman, Judge.

                        UNPUBLISHED OPINION

HALBROOKS, Judge

      On appeal from the district court’s modifications of parenting time and child

support, appellant argues that the district court abused its discretion. We affirm the
district court’s child-support modification, but we reverse and remand the district court’s

parenting-time modification because it is not supported by adequate findings.

                                         FACTS

       The marriage of appellant Michael Charles Sasse and respondent Kathryn

Elizabeth Penkert was dissolved pursuant to stipulated findings of fact, conclusions of

law, order for judgment and judgment and decree entered in 2011. The parties have two

minor children in common. The original judgment granted the parties joint legal custody

and awarded shared parenting responsibilities. At the time the district court entered the

original judgment, appellant was a full-time student at the University of Minnesota’s

College of Veterinary Medicine, and respondent was unemployed. Without explicitly

addressing physical custody, the district court granted appellant 10-25% parenting time

but stated, “Upon [appellant’s] completion of his Veterinary Medicine Degree the parties

agree to review the issue of Joint Physical Custody and Parenting Time Schedule.” The

original judgment provided that appellant would pay respondent $100 per month in basic

child support and that child support could be reviewed and modified based upon a motion

by either party.

       On June 14, 2012, the parties filed a stipulation and order to amend the original

judgment, which the district court signed, but an amended judgment was never entered.

The stipulation provided that the parties would review parenting time when appellant

graduated from veterinary school “with the parties’ anticipation of establishing a 50/50

parenting schedule.” Appellant graduated from veterinary school on May 11, 2013.




                                            2
      On August 21, 2013, appellant moved the district court to order various child-

custody, parenting-time, and child-support modifications, including that (1) the parties

have joint physical custody or set an evidentiary hearing, (2) the parenting-time schedule

be modified according to appellant’s proposed schedule, (3) appellant’s basic child-

support obligation be modified to $983 per month, (4) the parties’ parental income for

determining child support (PICS) shares be set at 64% for appellant and 36% for

respondent, and (5) each party contribute to the costs of the children’s health and dental

insurance premiums and childcare expenses based on their respective PICS.

      Respondent filed a responsive motion, asking the district court to deny appellant’s

motion in its entirety and to order that (1) the parenting-time schedule be modified

according to respondent’s proposed schedule, (2) appellant’s basic child-support

obligation be modified to $1,047 and respondent’s medical-support obligation be $38 per

month, (3) the parties divide the children’s uninsured and unreimbursed medical expenses

so that appellant pays 75% and respondent pays 25%, and (4) each party be responsible

for childcare expenses incurred during their parenting time.

      On September 19, 2013, the district court ruled on the parties’ motions in a post-

decree order. Relevant to this appeal, the district court (1) denied appellant’s motion for

joint physical custody; (2) found that it is “in the children’s best interest to have

consistent, predictable contact with both parents provided that said parenting time does

not interfere with the children’s ability to attend school” and adopted respondent’s

proposed parenting-time schedule; (3) ordered that appellant’s child-support obligation

be $1,027 per month and respondent’s share of the health and dental coverage be $44 per


                                            3
month, leaving appellant with a net child-support obligation of $983, retroactive to July

1, 2013; (4) found that appellant’s PICS percentage was 71% and respondent’s was 29%;

and (5) denied appellant’s motion for a downward deviation from the statutory child-

support guidelines.

       Appellant filed a “notice of motion and motion for review” on October 24, 2013.

Appellant moved the district court to amend various findings in its September 19 post-

decree order regarding physical custody, parenting time, primary residence during the

summer, retroactivity of child support, respondent’s imputed gross income, the parties’

PICS percentages, and appellant’s request for a downward deviation. Appellant’s motion

did not identify the rule of civil procedure that served as the basis for the motion, but he

submitted a memorandum of law “in support of [appellant]’s request that the Court

amend various Findings of Fact . . . pursuant to Minnesota Rule of Civil Procedure 52.”

Respondent also filed a notice of motion and motion on October 24, 2013, moving the

district court to amend its September 19 order explicitly pursuant to Minn. R. Civ.

P. 52.02.

       In two orders filed on January 22, 2014, the district court assumed that appellant’s

“motion for review” was a motion seeking “permission to bring a Motion to Reconsider.”

The district court denied the motion because appellant failed to follow the proper

procedure to bring a motion to reconsider and because he “failed to prove that the Court’s

Findings of Fact and Conclusions of Law were clearly erroneous.” The district court

granted respondent’s motion to amend the September 19 order. In an amended post-

decree order, the district court modified the parties’ parenting-time schedule and child-


                                             4
support obligations. Notice of entry was served on appellant on January 28, 2014. This

appeal follows.

                                       DECISION

                                               I.

       As a threshold matter, respondent asserts that this appeal is untimely. Therefore,

we must determine whether appellant filed the appeal within the 60-day time period

required under Minn. R. Civ. App. P. 104.01, subd. 1, which is a jurisdictional question.

We review interpretation of court rules de novo. Huntsman v. Huntsman, 633 N.W.2d
852, 854 (Minn. 2001).

       We “liberally construe[] the contents of notices of appeal in favor of their

sufficiency.” Id. Rule 104.01 provides that “an appeal may be taken from a judgment

within 60 days after its entry, and from an appealable order within 60 days after service

by any party of written notice of its filing.” Minn. R. Civ. App. P. 104.01, subd. 1. The

rule also states:

                [I]f any party serves and files a proper and timely motion of a
                type specified immediately below, the time for appeal of the
                order or judgment that is the subject of such motion runs for
                all parties from the service by any party of notice of filing of
                the order disposing of the last such motion outstanding. This
                provision applies to a proper and timely motion:
                        ....
                        (b) to amend or make findings of fact under Minn. R.
                Civ. P. 52.02, whether or not granting the motion would alter
                the judgment; [or]
                        (c) to alter or amend the judgment under Minn. R. Civ.
                P. 52.02 . . . .

Id., subd. 2.



                                               5
      Respondent argues that appellant failed to file a motion allowed under rule 104.01

because appellant’s October 24 “motion for review” was actually a motion for

reconsideration, and a motion for reconsideration is not included within the rule as one

that tolls the time to appeal. Therefore, respondent argues that the 60-day time period in

which appellant could appeal began in September 2013. As a result, respondent contends

that appellant’s March 19, 2014 appeal to this court is untimely. But it is undisputed that

respondent filed a proper and timely motion under rule 52.02 on October 24, 2013. The

district court resolved that motion in its amended post-decree order filed on January 22,

2014, and respondent served appellant with notice of filing of that order on January 28,

2014. Because the rule states that any party’s timely and proper motion tolls the time for

any party to appeal, appellant’s 60-day time period to appeal was tolled until January 28,

2014. Appellant filed his notice of appeal on March 18, 2014, within the 60-day time

period provided in rule 104.01. We therefore conclude that appellant’s appeal is timely.

                                            II.

      Before reaching the substantive issues in this appeal, we must determine whether

appellant’s October 24, 2013 motion was a motion to reconsider or a motion for amended

findings. Appellant’s motion was titled a “motion for review.” The district court found

that a motion for review was “not applicable in this procedural situation.”1 The district

court assumed that appellant was asking for permission to bring a motion to reconsider.

Appellant contends that his motion was a motion for amended findings pursuant to Minn.


1
 A motion for review is appropriate when a party seeks review of a child-support
magistrate’s decision and order or judgment. Minn. R. Gen. Pract. 376.

                                            6
Rawle Civ. P. 52.02. But respondent argues that appellant did not make a proper rule 52.02

motion because he did not “(1) address the record evidence, (2) explain why the record

does not support the district court’s findings, and (3) explain why the proposed findings

are appropriate,” as required by Lewis v. Lewis, 572 N.W.2d 313, 316 (Minn. App. 1997),

review denied (Minn. Feb. 19, 1998).2

      The issue here is whether the district court erred in finding that appellant’s motion

was not a motion for amended findings under the procedural rules. We review the

interpretation of procedural rules de novo. Huntsman, 633 N.W.2d at 854. The rule

states, “Upon motion of a party . . . the court may amend its findings or make additional

findings, and may amend the judgment accordingly if judgment has been entered.” Minn.

R. Civ. P. 52.02. The party making the motion for amended findings must specify the

defect in the findings and explain why the findings are defective, why the evidence in the

record does not support the district court’s findings, and why the moving party’s

proposed findings are correct. Lewis, 572 N.W.2d at 315-16.

      Appellant’s motion does not cite rule 52.02 as its basis, but it states that it seeks to

“amend” numerous findings of fact in the September 19 post-decree order.                 And

appellant’s accompanying memorandum of law cites rule 52.02 as the basis for the

motion. Appellant argues that his motion and memorandum satisfy the Lewis standard

because they identify the alleged defects in the district court’s findings of fact and

2
  Madson v. Minn. Mining & Mfg. Co., 612 N.W.2d 168 (Minn. 2000), overruled Lewis in
part, but Lewis remains good law as far as determining “whether a motion for amended
findings has the necessary components and, if it does, . . . whether to grant the motion.”
State by Fort Snelling State Park Ass’n v. Minneapolis Park & Recreation Bd., 673
N.W.2d 169, 178 n.1 (Minn. App. 2003), review denied (Minn. Mar. 16, 2004).

                                             7
conclusions of law, state why the findings are defective, and explain the propriety of

appellant’s proposed findings and conclusions. Respondent argues that appellant merely

restated his original arguments in his motion for review.

       “[A] motion for ‘amended findings’ that does no more than reargue a prior motion

is really a motion to ‘reconsider.’” Id. at 315. While parties are required to do more than

reargue a prior motion, the purpose of a motion for amended findings is to allow the

district court to review its own discretionary findings. Id. Appellant’s motion asks the

district court to amend numerous findings of fact and conclusions of law, and appellant’s

memorandum argues that many of the district court’s findings are erroneous in light of

the discussions during the September 4 hearing. Reading appellant’s memorandum of

law in its entirety, the motion and memorandum sufficiently explain why appellant

believes that the district court’s findings are erroneous and why his proposed findings are

correct. We conclude that appellant’s motion was a proper motion for amended findings

pursuant to rule 52.02.

       Because we conclude that appellant properly moved for amended findings, the

parenting-time and child-support issues were preserved and are properly before us.

                                            III.

       Appellant argues that the district court abused its discretion when modifying

parenting time because it (1) awarded appellant less than 25% parenting time without

making the appropriate findings to rebut the 25% statutory presumption, (2) based its

parenting-time decision on an erroneous interpretation of what constitutes a change in

“primary residence,” (3) failed to consider the best-interests factors in the aggregate, and


                                             8
(4) failed to consider the parties’ previous agreement that the parties would work toward

a 50/50 parenting-time schedule. We review parenting-time decisions for an abuse of

discretion. Matson v. Matson, 638 N.W.2d 462, 465 (Minn. App. 2002). Because we

conclude that the district court abused its discretion, we remand the parenting-time

decision based on (1) insufficient findings to rebut the 25% statutory presumption, (2) the

district court’s erroneous interpretation of “primary residence,” and (3) insufficient

findings regarding the children’s best interests.

A.     Statutory Presumption of 25% Parenting Time

       Under Minnesota law, there is a rebuttable presumption that a parent is entitled to

at least 25% of the parenting time for their children. Minn. Stat. § 518.175, subd. 1(g)

(2014).3 The statutory presumption can be rebutted by findings “related to the child’s

best interests and considerations of what is feasible given the circumstances of the

parties.” Hagen v. Schirmers, 783 N.W.2d 212, 218 (Minn. App. 2010). “An evidentiary

presumption can be overcome when the district court finds that sufficient evidence

justifies a finding contrary to the assumed fact.” Id. (quotation omitted).

       The parties dispute what percentage of parenting time appellant has under the

amended schedule, but it is undisputed that the district court awarded less than 25%

parenting time to appellant. The district court did not state that it was awarding less than

the 25% statutory presumption, and it did not find that sufficient evidence rebutted the

presumption. The district court minimally addressed the children’s best interests and the

3
  Minn. Stat. § 518.175, subd. 1, was amended in 2014, re-lettering the subparts and
changing the relevant subpart from (e) to (g). 2014 Minn. Laws ch. 197, § 2. The
substance of the relevant subpart remains the same.

                                              9
“considerations of what is feasible given the circumstances of the parties.” See id. The

district court stated that “it is in the children’s best interest to have consistent, predictable

contact with both parents provided that said parenting time does not interfere with the

children’s ability to attend school.” The district court also found:

              [I]t is not in the minor children’s best interests to have to
              make a trip of at least an hour in the morning rush hour on
              their way to school Monday mornings. Therefore, the Court
              will order that school year parenting time be [from Friday at
              7:00 PM to Sunday at 5:00 PM every other week], except that
              . . . it is in the minor children’s best interest that [appellant]
              also have parenting time until 5:00 P.M. on the Mondays that
              the children do not have school if [appellant] has the day off
              of work.

       But the district court indicated at the November 19 hearing that it did not intend to

grant parenting time in an amount less than the statutory presumption.              The record

reflects that the district court stated that it “never intended in its post decree order to not

be consistent with the presumption under the statute . . . . [T]he Court never intended not

to have the presumption met.” In addition, the district court stated:

              The Court will make amended findings to make sure that
              whatever parenting time schedule it amends, it changes to
              reflect the mistake that the Court made regarding the 25
              percent, that it is clear what is the parenting time schedule.
              Holiday, summer and regular school. And it will meet the 25
              percent.

       The record lacks sufficient findings to conclude that the district court

contemplated the fact that it was not satisfying the 25% presumption and that it

intentionally granted parenting time in an amount less than the presumption.




                                               10
B.     Change in Primary Residence

       Appellant argues that the district court erred in construing his proposed summer

schedule as a change in the children’s primary residence and therefore abused its

discretion by basing its parenting-time decision on an erroneous interpretation of what

constitutes a change in primary residence. Appellant’s proposed schedule gave him three

weeks of parenting time each month during the summer months of June, July, and

August. The district court found that appellant’s “proposed schedule is a substantial

modification from the school year schedule, such that [appellant]’s home would be the

primary residence during the summer.” The district court relied on the original judgment,

which designated respondent’s home as the children’s primary residence, and found that

the circumstances did not support changing the primary residence of the children. The

district court denied appellant’s proposed schedule and granted respondent’s proposed

schedule.

       This court recently held that “primary residence” means “the principal dwelling or

place where the child lives” and that a district court’s modification of parenting time that

significantly increases a party’s parenting time over summer break does not change the

child’s primary residence. Suleski v. Rupe, 855 N.W.2d 330, 335 (Minn. App. 2014).

Here, the district court did not have the benefit of the Suleski decision because Suleski

was published after the district court characterized appellant’s proposed summer schedule

as a change in primary residence for the children. But in light of the ruling in Suleski, we

conclude that the district court erred in finding that a significant proposed change in

parenting time for the summer months would equate to a change in the children’s primary


                                            11
residence. To the extent that this erroneous determination underscored the district court’s

decision on appellant’s proposed summer schedule, the district court will have an

opportunity to reconsider it on remand.

       Appellant also argues that the district court erred by granting respondent three

weeks of summer vacation parenting time because the district court indicated during the

November 19 hearing that it did not intend to include the three weeks in the order. The

district court ordered that the summer parenting-time schedule include a provision that

appellant’s “parenting time could be extended one time each month in the months of

June, July, and August from his regularly scheduled weekend to the following Friday at

5:00 p.m.” and that respondent “shall have three non-consecutive weeks of vacation

during the summer.” Because it appears that the provision for three weeks of vacation

parenting time merely allows respondent to exercise the notice provision in the order and

to select her preferred vacation parenting-time weeks, we conclude that the inclusion of

this provision is not error.

C.     Best-Interests Factors

       Appellant argues that the district court did not consider the best-interests factors in

the aggregate when determining the parenting-time schedule. Minnesota law provides

that the district court is to “grant such parenting time . . . as will enable the child and the

parent to maintain a child to parent relationship that will be in the best interests of the

child.” Minn. Stat. § 518.175, subd. 1(a). Addressing the best interests of the children

requires the district court to consider “all relevant factors,” including the 13 factors listed

in Minn. Stat. § 518.17, subd. 1(a) (2014).


                                              12
       “The district court is granted broad discretion to determine what is in the best

interests of the child when it comes to visitation and we will not overturn its

determination absent an abuse of discretion.” Braith v. Fischer, 632 N.W.2d 716, 721

(Minn. App. 2001), review denied (Minn. Oct. 24, 2001). But the district court should set

forth its basis for parenting-time determinations “with a high degree of particularity.”

Wallin v. Wallin, 290 Minn. 261, 267, 187 N.W.2d 627, 631 (1971) (noting that district

courts have broad discretion in domestic cases generally, but that “in view of that broad

discretion, it is especially important that the basis for the court’s decision be set forth

with a high degree of particularity if appellate review is to be meaningful”).

       The district court stated that a consistent and predictable schedule is in the best

interests of the children. The district court also stated that its decision was, in part, based

on ensuring that the children do not have to endure long commutes before school on

Monday mornings and that the parenting time not interfere with the children’s ability to

attend school. The district court expressed that its goal was for the children to maintain

contact with both parents and recognized that it is in the children’s best interests to

establish a holiday schedule that maximizes each parent’s access to the children. While

the district court considered the children’s best interests, it did not make sufficient

findings for meaningful appellate review.

D.     Restriction on Parenting Time

       Appellant argues that the district court failed to consider the parties’ previous

agreement that they would work toward a 50/50 parenting-time schedule and that this

constitutes a restriction of his parenting time under Minn. Stat. § 518.175, subd. 5(b)


                                              13
(2014).4 “A change in parenting time that reduces the amount of time a parent has with a

child is not necessarily a restriction of parenting time. A restriction occurs when a

change to parenting time is substantial.” Dahl v. Dahl, 765 N.W.2d 118, 123 (Minn.

App. 2009) (quotation and citation omitted). “To determine whether a reduction in

parenting time constitutes a restriction or modification, the court should consider the

reasons for the change as well as the amount of the reduction.” Id. at 124.

       The original judgment granted appellant 10-25% parenting time, including, at a

minimum, one overnight each weekend and four two-hour visits during the week. On

June 14, 2012, the parties stipulated to amend the original judgment. The stipulation

changed appellant’s parenting time to two overnights every other weekend and one mid-

week, three-hour visit, but it did not significantly change appellant’s parenting-time

percentage.   The stipulation also stated, “This schedule shall be reviewed upon

completion of [appellant’s] Veterinary Medicine Degree with the parties’ anticipation of

establishing a 50/50 parenting schedule.”

       Appellant asserts that the district court abused its discretion in restricting his

parenting time because it did not make the requisite findings under Minn. Stat. § 518.175,

subd. 5. The use of the phrase “[in] anticipation of establishing a 50/50 parenting

schedule” indicates that the parties expected to establish a 50/50 schedule in the future,

but that the schedule would be subject to review of the circumstances at the time

appellant finished his degree.     The original judgment granted appellant 10%-25%

4
  Minn. Stat. § 518.175, subd. 5, was amended in 2014, re-lettering the relevant subpart to
(b). 2014 Minn. Laws ch. 197, § 3. The substance of the relevant subpart remains the
same.

                                            14
parenting time, and the stipulation did not change this percentage. The district court’s

parenting-time schedule in its post-decree orders continued to grant appellant between

10% and 25% parenting time. Because the 50/50 schedule was never actually put into

place, we conclude that the district court’s amended parenting-time schedule does not

constitute a restriction of appellant’s parenting time.

                                             IV.

       Appellant argues that the district court abused its discretion by modifying child

support. The district court ordered that appellant’s child-support obligation be $1,027 per

month and respondent’s share of the children’s health and dental coverage be $44 per

month, leaving appellant with a net child-support obligation of $983 per month.

Appellant argues that the district court (1) failed to consider respondent’s most recent

earnings in calculating her imputed income, (2) failed to consider respondent’s financial

support from her significant other in determining respondent’s income, and (3) failed to

consider and grant appellant’s request for a deviation from the child-support guidelines.

The district court has broad discretion to modify child-support orders. Putz v. Putz, 645
N.W.2d 343, 347 (Minn. 2002). We will reverse a district court’s child-support order

only if “the district court abused its broad discretion by reaching a clearly erroneous

conclusion that is against logic and the facts on record.” Id.

A.     Imputing Income to Respondent

       The district court found that respondent is voluntarily unemployed.         After a

finding that a parent is voluntarily unemployed, the district court must calculate the

parent’s child-support obligation based on a determination of potential income, using one


                                              15
of three statutory methods. Minn. Stat. § 518A.32, subds. 1-2 (2014). One of the

statutory methods considers “the parent’s probable earnings level based on employment

potential, recent work history, and occupational qualifications in light of prevailing job

opportunities and earnings levels in the community.” Id., subd. 2.

      Respondent has been unemployed since March 2010, when she was laid off from

her job. Appellant argues that respondent’s paystub from 2009 and the Department of

Employment and Economic Development (DEED) wage summary indicate that she is

capable of earning a gross annual income of at least $40,000 per year or $3,333 per

month. Respondent’s paystub indicates that in December 2009 her gross salary per pay

period amounted to approximately $35,000 annualized.          Respondent stated in her

affidavit to the district court that the most she has ever earned in a year was $28,939 in

2009 and that she has never had an earning capacity of $40,000, as suggested by

appellant. Respondent provided the district court with a list of potential jobs for which

she qualified, and each job had annual wages of $20,000 to $28,000.

      Based on a review of the record, we conclude that the district court considered

respondent’s most recent earnings when determining her potential income. The district

court stated that “[b]ased on [respondent’s] prior employment history, the Court finds

that [respondent] could earn approximately $30,000 per year or $2,500 gross income per

month.” The record demonstrates that the district court properly based its potential-

income determination on respondent’s “probable earnings level based on employment

potential, recent work history, and occupational qualifications in light of prevailing job

opportunities and earnings levels in the community.” Minn. Stat. § 518A.32, subd. 2.


                                           16
         We therefore conclude that the district court’s imputation of respondent’s potential

income is not against logic or the facts in the record.

B.       Respondent’s Financial Support from Significant Other as Income

         Appellant argues that the district court erred by failing to consider the financial

support that respondent receives from her significant other, G.B. In her answers to

interrogatories, respondent stated that she “also receives financial support from [G.B.],

with whom Respondent is involved in a committed relationship, and who is the father of

Respondent’s non-joint child.” Respondent also stated, “[G.B.] contributes to most of my

living expenses.” At the September 4 hearing, the district court stated that it would not

consider G.B.’s contributions to respondent’s expenses until it had the financial

information regarding appellant’s wife’s contributions to his expenses.

         Appellant argues that G.B.’s support should be considered “gifts” for the purpose

of calculating respondent’s gross income.          “A determination of the amount of an

obligor’s income for purposes of child support is a finding of fact and will not be altered

on appeal unless clearly erroneous.” Schallinger v. Schallinger, 699 N.W.2d 15, 23

(Minn. App. 2005), review denied (Minn. Sept. 28, 2005). But whether a source of funds

is income for child-support purposes is a question of law, which we review de novo.

Sherburne Cnty. Soc. Servs. ex. rel. Schafer v. Riedle, 481 N.W.2d 111, 112 (Minn. App.

1992).

         “A valid gift requires: 1) donative intent; 2) delivery; and 3) absolute disposition

of the property.” Barnier v. Wells, 476 N.W.2d 795, 797 (Minn. App. 1991). In Barnier,

this court concluded that regular gifts received by the appellant from his father and his


                                              17
grandmother could be considered income, akin to salary bonuses. Id. “[I]f a gift is

regularly received from a dependable source, it may properly be used to determine the

amount of a child support obligation.” Id. But “an expected gift is not always a resource

subject to child support.” Id.

       Here, the record does not indicate the regularity of G.B.’s contributions to

respondent or whether G.B.’s contributions meet the elements of a “gift.” We conclude

that G.B.’s contributions to respondent’s living expenses are not income for child-support

purposes and that the district court did not clearly err in determining respondent’s income

for purposes of calculating child support.

C.     Deviation from Guidelines

       Appellant argues that the district court abused its discretion by denying appellant’s

request for a deviation from the child-support guidelines.

              In the exercise of its discretion, the district court may depart
              from the guidelines in appropriate cases based on the
              unavailability of money included in gross income, or based
              on other facts or considerations that suggest that the
              guidelines do not accurately represent the amount of the
              child-support obligation for which a parent should be
              responsible.

Haefele v. Haefele, 837 N.W.2d 703, 714 (Minn. 2013) (citing Minn. Stat. §§ 518A.37,

subd. 2, 518A.43, subd. 1). “Because the presumption is to follow the guidelines, the

party who requests departure should provide evidence . . . that would justify departure.”

Buntje v. Buntje, 511 N.W.2d 479, 481 (Minn. App. 1994). The statute provides:




                                             18
             [T]he court must take into consideration the following factors
             . . . in determining whether to deviate upward or downward
             from the presumptive child support obligation:
                      (1) all earnings, income, circumstances, and resources
             of each parent . . . ;
                      (2) the extraordinary financial needs and resources,
             physical and emotional condition, and educational needs of
             the child to be supported;
                      (3) the standard of living the child would enjoy if the
             parents were currently living together, but recognizing that
             the parents now have separate households;
                      (4) whether the child resides in a foreign country for
             more than one year that has a substantially higher or lower
             cost of living than this country;
                      (5) which parent receives the income taxation
             dependency exemption and the financial benefit the parent
             receives from it;
                      (6) the parents’ debts . . . ; and
                      (7) the obligor’s total payments for court-ordered child
             support exceed the limitations set forth in section 571.922.

Minn. Stat. § 518A.43, subd. 1 (2014).

      The district court stated at the September 4 hearing that it could not deviate

“unless I have a complete picture of both parties’ income.” Appellant did not submit any

additional financial information, and the district court found that the evidence was

insufficient to justify a downward deviation from the child-support guidelines. “This

court will not engage in speculation and [appellant] will not be heard to complain when

he has failed to provide this court with a reviewable record.” Taflin v. Taflin, 366
N.W.2d 315, 319 (Minn. App. 1985).

      We note that the district court advised the parties to make any additional

submissions relating to their family income and expenses by September 11, 2013, and

neither party provided additional submissions. We conclude that the district court did not



                                            19
abuse its discretion when it denied appellant’s motion to deviate from the child-support

guidelines.

       Affirmed in part, reversed in part, and remanded.




                                          20